DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 25, 2022 has been considered by the Examiner.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Young et al (KR 10-0898010 ; cited in the IDS).
	Regarding claim  1, Young discloses an earthing system (page 5, paragraph 3, figure 5) comprising: an electrode (80) for placement in a hole in the ground  (300 in the ground, as shown; page 5, paragraph 18, figure 5); at least one conductive earthing mix contacting the electrode in the hole in the ground (grounding reduction layer 93 (conductive earthing mix) contacting grounding copper rod 80 in the buried hole 300 in the ground, as shown; page 6, paragraph 6, figure 5), and at least one impedance transitioning earthing mix contacting the at least one conductive earthing mix in the hole in the ground (grounding reduction mixing layer 92 (impedance transitioning earthing mix) contacting grounding reduction layer 93 in the buried hole 300 in the ground, as shown; page 6, paragraph 6, figure 5).
	Regarding claim 10, Young discloses the system (see figure 5), wherein the impedance transitioning earthing mix further comprises an organic base composition (grounding reduction mixing layer 92 comprises ash and soil organic base composition; page 6, paragraph 6).
	Regarding claim 14, Young discloses a method of installing an earthing system (a method of constructing a grounding structure (earthing system); page 5, paragraph 3, figures 3-5), comprising: producing a hole in native soil of the ground (a buried hole 300 is drilled in native soil of the ground; page 5, paragraph 9, figure 3); placing an electrode within the hole (grounding rod 80 (electrode) is placed in buried hole 300; page 5, paragraph 15, figure 4); placing at least one conductive earthing mix adjacent the electrode (grounding reduction layer 93 (conductive earthing mix) is placed adjacent grounding rod 80, as shown; page 5, paragraph 6, figure 5); and placing at least one impedance transitioning earthing mix between the at least one conductive earthing mix and the native soil of the ground (grounding reduction mixing layer 92 is placed between grounding reduction layer 93 and a layer of the native soil of the ground 91; page 6, paragraph 6, figure 5).


4.	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carpenter (US 6,515,220).
Regarding claim 18, Carpenter discloses an earthing system (a grounding system (earthing system); column 3, lines 2-6) comprising: an electrode for placement in a hole in the ground (a conductive tubular member (electrode) for placement in a hole in the ground; column 3, lines 7-13); and a conductive earthing mix contacting the electrode in the hole in the ground (a grounding augmentation fill ‘GAF’ (conductive earthing mix) contacting the conductive tubular member in the hole in the ground; column 3, lines 7-13), the conductive earthing mix comprising: a clay having high moisture retaining properties (the GAF comprises 35 percent bentonite, which has high moisture retaining properties; column 2, lines 37-51, column 11, lines 34-36, 45-47); a plurality of electrically conductive particles (the GAF comprises 10 percent metallic salt (electrically conductive particles); column 11, lines 45-47); and a plurality of elongated particles (the GAF comprises 35 percent attapulgite (elongated particles), which has particles which are needle-like in shape; column 11, lines 45-47, column 12, lines 11-16).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of LaBarge et al (US 2018/0254569; hereinafter LaBarge).
	Regarding claim 2, Young discloses the claimed invention except for wherein the electrode is in communication with a current source. LaBarge teaches a system wherein the electrode is in communication with a current source (an electrically conductive column (electrode) in communication with a fault current source; paragraph [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make  the electrode of Young to be in communication with a current source, as taught by LaBarge in order to gain the advantages of protecting electrical equipment from reaching excessive voltage by providing an alternate path for current to travel (see paragraph [0003] of La Barge), reducing build-up of static electricity in an electrical system (see paragraph [0003] of La Barge), and preventing voltage buildup from an event like a lightning strike, which could result in shock injury, or death (see paragraph [0003] of La Barge).
Regarding claim 3, Young discloses the claimed invention except for the electrode comprises a plurality of electrically conductive materials within different frequency bands. LaBarge teaches a system wherein the electrode comprises a plurality of electrically conductive materials within different frequency bands (a grounding system electrode 65 comprises copper elements and a carbon fiber fabric 72; figure 4, paragraphs [0049], [0051]; Note: paragraph [0010] of the instant application states that copper can handle low to high frequency bands and carbon fiber can handle very high frequency bands). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the electrode of Young to include a plurality of electrically conductive materials within different frequency bands, as taught by LaBarge, in order to gain the advantages of being usable with various different current frequencies according to the excess current of an electrical system.
	Regarding claim 4, Young discloses the claimed invention except for the plurality of electrically conductive materials further comprises a first conductive material comprising copper and a second conductive material comprising carbon fiber. LaBarge teaches a system wherein the plurality of electrically conductive materials further comprises a first conductive material comprising copper and a second conductive material comprising carbon fiber (a grounding system electrode 65 comprises copper elements and a carbon fiber fabric 72; figure 4, paragraphs [0049], [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the  electrode of Young to include copper and carbon fiber, as taught by LaBarge, in order to gain the advantages of using materials which are highly conductive, and increasing an amount of endpoints of the electrode, therefore providing a greater number of pathways for excess current to escape as needed (see paragraph [0052] of LaBarge).
	Regarding claim 12, Young discloses the hole (the buried hole 300; page 5, paragraph 9, figure 3), the electrode (the grounding rod 80; page 5, paragraph 15, figure 4), the at least one impedance transitioning earthing mix (grounding reduction mixing layer 92; page 6, paragraph 6, figure 5), and the at least one conductive earthing mix (grounding reduction layer 93 (conductive earthing mix); page 5, paragraph 6, figure 5); but lacks a top capping mix for placement over the earthing system to restrict evaporation within the earthing system.  LaBarge teaches a top capping mix for placement over the earthing system to restrict evaporation within the earthing system (a layer of bentonite clay 1406 (top capping mix) for placement over an earthing electrode system 510 to preserve moisture content (restrict evaporation) within a column chamber 1002 of the earthing electrode system 510; paragraph [0066]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the system of Young to include a top capping mix for placement over the earthing system, as taught by LaBarge, in order to gain the advantages of ensuring the grounding system is effective (see paragraph [0004] of LaBarge), such that the grounding system can be used in arid environments (see paragraphs [0004] and [0066] of LaBarge).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of LaBarge et al (US 2018/0254569; hereinafter LaBarge) as applied in claim 4, and further in view of  NVent  ("The Pros and Cons of 4 Common Ground Rod Materials"; cited in the IDS).
	Regarding claim 5, the modified Young discloses the claimed invention except for the system comprising a third conductive material comprising nickel or iron. Nvent teaches a system further comprising a conductive material comprising nickel or iron (a copper-bonded steel ground rod, which comprises steel which is an alloy of iron; page 2, paragraph 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to make the modified Young to include a third conductive material comprising iron as taught by Nvent, in order to gain the advantages of using a well-known combination of conductive materials for the electrode (see page 2, paragraph 3 of Nvent) and increasing the corrosion resistances of the electrode in most environments (see page 2, paragraph 5 of Nvent).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of  Carpenter (US 6,515,220).
	Regarding claim 6, Young discloses the claimed invention except for wherein the at least one conductive earthing mix or the at least one impedance transitioning earthing mix comprises a clay having moisture-retaining properties. Carpenter teaches a system  wherein the at least one conductive earthing mix or the at least one impedance transitioning earthing mix comprises a clay having moisture retaining properties (a ground augmentation fill 'GAF' (conductive earthing mix) comprises bentonite, which is a clay having moisture retaining properties; column 2, lines 37-51, column 11, lines 34-36, 45-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive earthing mix of Young to include a clay having moisture retaining properties, as taught by Carpenter, in order to gain the advantages of ensuring the electrode is effective by maintaining moisture in the soil surrounding the electrode and reducing the resistivity of the soil surrounding the grounding electrode (see column 2, lines 59-62 and column 4, lines 6-9 of Carpenter).

8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of  Hannay et al (US 2003/0210959; hereinafter Haney).
	Regarding claim 7, Young discloses the system wherein the at least one conductive earthing mix and the at least one impedance transitioning earthing mix further comprise a common material (grounding reduction layer 93 and ground reduction mixing layer 92, which is the middle layer, both comprise a grounding reducing agent (common material): page 4, paragraph 24); but lacks wherein the at least one conductive earthing mix and the at least one impedance transitioning earthing mix further comprise a plurality of conductive particles. Hannay teaches a system wherein an earthing mix comprises a plurality of conductive particles (a conductive polymer backfill (earthing mix) comprising a plurality of conductive particles dispersed throughout; paragraphs [0014], [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive earthing mix and the impedance transitioning earthing mix of Young to each include conductive particles, as taught by Hannay, in order to gain the advantages of acting as effective backfill materials for dispersing current from the earthing system, increasing strength of the ground for earthing purposes, and ensuring the quality of power transmitted by a system by minimizing voltage spikes and interference (see paragraph [0010] of Hannay).
	Regarding claim 8, Young discloses the claimed invention except for the plurality of conductive particles are elongated. Hannay teaches the system wherein the plurality of conductive particles are elongated (conductive particles, which are carbon fibers which are elongated; paragraphs [0014], [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Young to include elongated conductive particles, as taught by Hannay, in order to gain the advantages of using a conductive material with a desired density, weight, and strength for conducting electricity radially outward from the electrode in the system.
	Regarding claim 9, Young discloses the claimed invention except for further comprising non-conductive elongated particles. Hannay teaches the system further comprising non-conductive elongated particles (a conductive polymer backfill includes polyurethane particles, which are non-conductive and elongated; paragraphs [0014], [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make  Young to include non-conductive elongated particles, as taught by Hannay, in order to gain the advantages of providing extra physical stability to the electrode while maintaining the desire conductivity of the conductive mix surrounding the electrode (see paragraphs [0010] and [0012] of Hannay).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of  Spengler et al (EP 1995407; cited in the IDS).
	Regarding claim 11, Young discloses the system wherein the at least one conductive earthing mix (grounding reduction layer 93; page 6, paragraph 6, figure 5), the at least one impedance transitioning earthing mix (grounding reduction mixing layer 92; page 6, paragraph 6, figure 5), and the electrode (grounding rod 80; page 5, paragraph 18, figure 5); but Young lacks fails to disclose further comprising a consolidation mix for replacing air spaces found within the system. Spengler teaches the system further comprising a consolidation mix for replacing air spaces found within the system (a pore filler (consolidation mix) for filling pores (air spaces) found within a geological formation (system); page 2, lines 65-78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to make the system of Young to include a consolidation mix, as taught by Spengler, for replacing air spaces found between the conductive earthing mix, impedance transitioning earthing mix, and the electrode, in order to gain the advantages of increasing contact area between the electrode and the earthing mixes, resulting in improved conductivity and creating more area for excess current to escape through the system.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of  Spengler et al (EP 1995407; cited in the IDS) and LaBarge et al (US 2018/0254569; hereinafter LaBarge).
	Regarding claim 15, Young discloses the method further comprising the hole (the buried hole 300; page 5, paragraph 9, figure 3), the at least one conductive earthing mix (grounding reduction layer 93; page 6, paragraph 6, figure 5), the at least one impedance transitioning earthing mix (grounding reduction mixing layer 92; page 6, paragraph 6, figure 5), and the electrode (grounding rod 80; page 5, paragraph 18, figure 5); but lacks the method further comprising placing a consolidation mix for replacing air spaces found within the system. Spengler teaches placing a consolidation mix for replacing air spaces found within the system (a pore filler (consolidation mix) for filling pores (air spaces) is placed within a geological formation (system); page 2, lines 65-78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Young to include placing a consolidation mix, as taught by Sprengler, for replacing air spaces found between the conductive earthing mix, impedance transitioning earthing mix, and the electrode, in order to gain the advantages of increasing contact area between the electrode and the earthing mixes, resulting in improved conductivity and creating more area for excess current to escape through the system. The modified Young discloses the claimed invention except for the method to disclose placing a top capping mix for placement over the system to restrict evaporation. LaBarge teaches placing a top capping mix for placement over the system to restrict evaporation (a layer of bentonite clay 1406 (top capping mix) is placed over an earthing electrode system 510 to preserve moisture content (restrict evaporation) within a column chamber 1002 of the earthing electrode system 510; paragraph [0066]). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the  modified method of Young to include placing the top capping mix of LaBarge over the hole, the electrode, the at least one impedance transitioning earthing mix, the at least one conductive earthing mix, and the consolidation mix, in order to gain the advantages of ensuring the grounding system is effective (see paragraph [0004] of LaBarge), such that the grounding system can be used in arid environments (see paragraphs [0004] and [0066] of LaBarge).

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 10-0898010 ; cited in the IDS) in view of  Spengler et al (EP 1995407; cited in the IDS) and LaBarge et al (US 2018/0254569; hereinafter LaBarge) as applied in claim 15, and further in view of Carpenter (US 6,515,220).
	Regarding claim 16, the modified Young discloses the claimed invention except wherein the at least one conductive earthing mix or the at least one impedance transitioning earthing mix further comprises a plurality of conductive particles and a plurality of elongated particles. Carpenter teaches a system wherein the at least one conductive earthing mix or the at least one impedance transitioning earthing mix further comprises a plurality of conductive particles and a plurality of elongated particles (a grounding augmentation fill ‘GAF’ (conductive earthing mix) comprises 10 percent metallic salt (conductive particles) and 35 percent attapulgite (elongated particles), which has particles which are needle-like in shape: column 11, lines 34-36, 45-47, column 12, lines 11-16). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to make the conductive earthing mix of the modified Young to include conductive particles and elongated particles, as taught by Carpenter, in order to gain the advantages of ensuring the conductive grounding mix is effective at carrying current away radially from the electrode by significantly reducing the initial and ultimate resistivity of the electrode and the ground surrounding the electrode (see column 11, lines 34-36 of Carpenter).

12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 6,515,220) in view of  LaBarge et al (US 2018/0254569; hereinafter LaBarge) 
	Regarding claim 19, Carpenter discloses the claimed invention except for wherein the electrode comprises a plurality of electrically conductive materials within different frequency bands to handle low, medium, high, and very high frequencies required by broadband services. LaBarge  teaches a system wherein the electrode comprises a plurality of electrically conductive materials within different frequency bands to handle low, medium, high, and very high frequencies required by broadband services (a grounding system electrode 65 comprises tube sections 76, 78 and spine 80 comprising copper and a carbon fiber fabric 72 surrounding tube sections 76, 78 and spine 80; figure 4, paragraphs [0049], [0051]; Note: paragraph [0010] of the instant application states that copper can handle low to high frequency bands and carbon fiber can handle very high frequency bands). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date  of the claimed invention on was made to have modified the electrode of Carpenter to include a plurality of electrically conductive materials within different frequency bands to handle low, medium, high, and very high frequencies required by broadband services, as taught by LaBarge, in order to gain the advantages of being usable in conjunction with various different current frequencies according to the excess current of an electrical system.
	Regarding claim 20, Carpenter discloses the claimed invention except for the plurality of electrically conductive materials comprises copper and carbon fiber. LaBarge teaches the system wherein the plurality of electrically conductive materials comprises copper and carbon fiber (a grounding system electrode 65 comprises tube sections 76, 78 and spine 80 comprising copper and a carbon fiber fabric 72 surrounding tube sections 76, 78 and spine 80; figure 4, paragraphs [0049], [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrode of Carpenter to include copper and carbon fiber, as taught by LBarge, in order to gain the advantages of using materials which are highly conductive, and increasing an amount of endpoints of the electrode, therefore providing a greater number of pathways for excess current to escape as needed (see paragraph [0052] of LaBarge).

Allowable Subject Matter
13.	Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 13 and 17 are:
Regarding claim 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the system , wherein the at least one impedance transitioning earthing mix further comprises a plurality of impedance transitioning earthing mixes, wherein each of the plurality of impedance transitioning earthing mixes has a unique electrical conductivity level, wherein the plurality of the impedance transitioning earthing mixes are located between the at least one conductive earthing mix in the hole in the ground and native soil of the ground in highest to lowest electrical conductivity levels from the at least one conductive earthing mix to the native soil of the ground.
Regarding claim 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein placing the at least one impedance transitioning earthing mix between the at least one conductive earthing mix and the native soil further comprises: i.    providing a plurality of impedance transitioning earthing mixes, wherein each of the plurality of impedance transitioning earthing mixes has a unique conductivity level; and ii.   placing the plurality of the impedance transitioning earthing mixes between the at least one conductive earthing mix in the hole in the ground and native soil of the ground in highest to lowest electrical conductivity levels from the at least one conductive earthing mix to the native soil of the ground.
These limitation is found in claims 13 and 17, and are neither disclosed nor taught by the prior art of record, alone or in combination

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sheelor (US 3,930,111 and US 3,582,531), Dahl (US 5,086,849) and Titus et al (US 4,495,990) disclose a grounding system. 

15.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

December 15, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848